     1:20-cv-00246-DCC         Date Filed 04/15/20     Entry Number 14       Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Joey A. Norris, Jr.,                          )        C/A No. 1:20-cv-00246-DCC
                                              )
                                  Plaintiff,  )
                                              )
vs.                                           )
                                              )                   ORDER
Darlington Sheriffs Office and Darlington     )
Detention Center,                             )
                                              )
                                  Defendants. )
_____________________________________ )

       This matter is before the Court on Plaintiff’s Complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

' 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Shiva V. Hodges for pre-trial proceedings and a Report and

Recommendation (AReport@).        On January 28, 2020, the Magistrate Judge directed

Plaintiff to file certain documents to bring this action into proper form for further evaluation

and possible service of process. ECF No. 6. On the same day, the Magistrate Judge

also issued an order informing Plaintiff that his Complaint was subject to summary

dismissal and directing him to file an amended complaint. ECF No. 7. Plaintiff failed to

respond to either order. On February 24, 2020, the Magistrate Judge issued a Report

recommending that this action be dismissed with prejudice for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b) and for failure to state a plausible claim.

ECF No. 11. The Magistrate Judge advised Plaintiff of the procedures and requirements
     1:20-cv-00246-DCC       Date Filed 04/15/20     Entry Number 14      Page 2 of 3




for filing objections to the Report and the serious consequences if he failed to do so.

Plaintiff has filed no objections, and the time to do so has passed.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. ' 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that Ain the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.@ (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report=s

recommendation. This action is DISMISSED with prejudice and without issuance of

service of process pursuant to Federal Rule of Civil Procedure 41(b) for failure to

prosecute.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
April 15, 2020
     1:20-cv-00246-DCC        Date Filed 04/15/20   Entry Number 14   Page 3 of 3




Spartanburg, South Carolina
